 Case 1:19-cv-00804-MN Document 34 Filed 06/19/20 Page 1 of 19 PageID #: 726




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

NRT TECHNOLOGY CORP. and NRT                      )
TECHNOLOGIES, INC.,                               )
                                                  )
              Plaintiffs,                         )
                                                  )    C.A. No. 19-804-MN-JLH
      v.                                          )
                                                  )
EVERI HOLDINGS INC. f/k/a Global Cash             )
Access Holdings, Inc. and EVERI PAYMENTS          )
INC. f/k/a Global Cash Access, Inc.,              )
                                                  )
              Defendants.                         )


                               REPORT AND RECOMMENDATION

       There are two motions pending before the Court: a motion to dismiss filed by Defendants

Everi Holdings Inc. and Everi Payments Inc. (D.I. 12); and a motion seeking leave to file a first

amended complaint and for an extension of time to complete service filed by Plaintiffs NRT

Technology Corp. and NRT Technologies, Inc. (D.I. 18). As announced at the hearing on June 5,

2020, I recommend DENYING Defendants’ motion to dismiss.                In accordance with that

recommendation, I also recommend DENYING Plaintiffs’ motion as moot. My Report and

Recommendation was announced from the bench at the conclusion of the hearing as follows:

                     I’m prepared to issue a report and recommendation on the
              pending motions. I will not be issuing a separate written report, but
              I will issue a report and recommendation that incorporates by
              reference my oral rulings today.

                      I want to emphasize before I get into the ruling that while
              I’m not issuing a separate written opinion, we have followed a full
              process for making the decisions that I’m about to state. There was
              full briefing on both motions. We also had nearly a two-hour oral
              argument today. And all of the submissions and arguments have
              been carefully considered.

                     For the reasons that I am about to state, I recommend that
              the Court deny Everi’s motion to dismiss. In accordance with that
Case 1:19-cv-00804-MN Document 34 Filed 06/19/20 Page 2 of 19 PageID #: 727




             ruling, I recommend that NRT’s motion for leave to amend and for
             an extension of time to effect service should be denied as moot.

                     For purposes of the motion to dismiss, I take as true the
             allegations in the amended complaint.

                    Defendants are Delaware corporations. (D.I. 7 ¶¶ 9, 10.)
             Defendant Everi Holdings Inc. was formerly known as Global Cash
             Access Holdings, Inc. and Defendant Everi Payments Inc. was
             formerly known as Global Cash Access, Inc. (Id. ¶ 11.) Both
             changes of name occurred on August 24, 2015. (Id.)

                     Plaintiffs and Defendants are both sellers of kiosks, similar
             to ATMs, that allow casino patrons to withdraw cash from their bank
             accounts, take a cash advance on their debit or credit cards, or
             purchase tickets or vouchers that can be redeemed for chips to use
             in the casino. (Id. ¶ 14.) These gaming-specific kiosks allow casino
             patrons to continue to withdraw money even after their daily ATM
             withdrawal limit for a particular account has been reached. (Id.)
             Gaming-specific kiosks are widely used in casinos throughout the
             United States. (Id. ¶ 16.)

                    Defendant Everi Payments Inc. is the current assignee of
             United States Patent No. 6,081,792. The ’792 Patent generally
             describes and claims methods of providing money to an account
             holder at a terminal.

                    On May 1, 2015, Global Cash Access, Inc., which later
             became Defendant Everi Payments Inc., sued NRT in the United
             States District Court for the District of Nevada for infringement of
             the ’792 Patent. 1 (D.I. 7 ¶ 29, Ex. C.) It also asserted claims of
             unfair competition, intentional interference with prospective
             economic advantage, and deceptive trade practices. (Id.)

                      Three days later, on May 4, 2015, Global Cash Access also
             filed a complaint with the ITC alleging that NRT’s gaming-specific
             kiosks infringed the ’792 patent. (Id. ¶ 29, Ex. D.)

                     Both of those matters are now resolved. In the district court
             action, NRT filed a motion to dismiss, arguing, in part, that the ’792
             Patent was invalid under 35 U.S.C. § 101. (Id. ¶ 34; D.I. 14, Ex. E.)
             The district court granted NRT’s motion to dismiss the infringement
             claim under § 101 and the parties subsequently stipulated to
             dismissal of the remaining claims. (D.I. 7 ¶¶ 34, 44, Ex. H.)


    1
        See Glob. Cash Access, Inc. v. NRT Tech. Corp., No. 15-822 (D. Nev.).
                                               2
 Case 1:19-cv-00804-MN Document 34 Filed 06/19/20 Page 3 of 19 PageID #: 728




                    NRT moved for attorney’s fees. The district court denied
             NRT’s motion on September 24, 2018, concluding the case
             “lack[ed] something beyond NRT’s § 101 victory required to find a
             case exceptional.” 2

                     Meanwhile, in the ITC Action, Everi moved to disqualify
             NRT’s counsel because the same law firm had previously
             represented Global Cash Access in an investigation brought by the
             Arizona Department of Gaming many years earlier. (D.I. 14, Ex.
             B.) During the course of that investigation, the Arizona Department
             of Gaming issued a letter that I’ll refer to as the 2009 letter. (D.I. 7
             ¶ 21, Ex. B.) In the ITC proceeding, NRT was contending that the
             2009 letter evidenced that Global Cash Access had used the method
             claimed by the ’792 Patent more than one year before filing the
             patent application. (D.I. 14, Ex. A.)

                     To resolve Everi’s motion to disqualify NRT’s counsel in the
             ITC proceeding, the parties stipulated that NRT would withdraw its
             invalidity and unenforceability defenses based on Global Cash
             Access’s alleged prior public use. (D.I. 14, Ex. C.) Ultimately, the
             ALJ found that the independent claims of the ’792 Patent were
             invalid under [35 U.S.C.] § 112 as indefinite, and that finding was
             affirmed. (D.I. 7, Ex. E, Ex. F.) On June 1, 2016, Everi withdrew
             its ITC complaint. (Id., Ex. G.)

                    In the meantime, NRT tried unsuccessfully to institute a
             covered business method review before the PTAB. The PTAB
             found that NRT had not shown it was more likely than not that the
             ’792 patent was unpatentable.

                      That brings us to this case. NRT filed this action on April
             30, 2019. (D.I. 1.) The amended complaint contains two counts.
             (D.I. 7.) Count 1 is a so-called Walker Process antitrust claim. In
             that count, NRT alleges that Everi violated the Sherman Antitrust
             Act, 15 U.S.C. § 2, by asserting the ’792 Patent when it was acquired
             through fraud. Count 2 is a so-called sham litigation antitrust claim.
             In that count, NRT alleges that Everi violated the Sherman Act by
             instituting sham litigation against NRT and others. Both counts are
             premised on NRT’s contention that Everi knew that the ’792 Patent
             was invalid due to Global Cash Access’s prior public use of a kiosk
             that practiced the claimed method. (Id. ¶¶ 20-49.)



      2
        Glob. Cash Access, Inc. v. NRT Tech. Corp., No. 15-822, 2018 WL 4566678, at *2 (D.
Nev. Sept. 24, 2018).
                                                3
 Case 1:19-cv-00804-MN Document 34 Filed 06/19/20 Page 4 of 19 PageID #: 729




                        The amended complaint alleges that the relevant product
               market is gaming-specific kiosks, which does not include traditional
               ATMs. (Id. ¶ 15.) According to the amended complaint, the gaming
               and casino industry is highly regulated. (Id.) As a result, gaming-
               specific kiosks are often subject to state and local regulations.
               Gaming specific kiosks also integrate with casino accounting
               systems that use software that has been certified by gaming
               authorities. According the amended complaint, that makes them
               different and not reasonably interchangeable with traditional ATMs.
               (Id.) The amended complaint also alleges that casinos “demand”
               self-service kiosks because they reduce casinos’ labor costs and the
               time it takes casino patrons to access cash and chips. (Id. ¶ 16.) The
               amended complaint alleges that the relevant geographic market is
               “the United States.” (Id.)

                       The amended complaint alleges that, between May 1, 2015
               and January 15, 2018, Everi possessed and maintained monopoly
               power in the gaming-specific kiosk market. (Id. ¶ 17.) It further
               alleges that, “at points” during that period, “Everi’s market share for
               financial services related to the Relevant U.S. Market was estimated
               to be between 70 and 75%.” (Id. ¶ 47.)

                       Everi filed the pending motion to dismiss on September 17,
               2019. (D.I. 12.) On October 21, 2019, NRT filed its motion seeking
               leave to file a first amended complaint and to extend time to serve
               it. (D.I. 18.) Both parties requested oral argument. (D.I. 24; D.I.
               25.) I heard argument earlier today and this is my report and
               recommendation.

                      I’m not going to read into the record the standard that applies
               to a motion to dismiss under Rule 12(b)(6). I have a standard that I
               use in my opinions, for example, recently in Truinject Corp. v.
               Nestle Skin Health, S.A., which I hereby incorporate by reference. 3
       3
           No. 19-592, 2020 WL 70981, at *7 (D. Del. Jan 7, 2020). A defendant may move to
dismiss a complaint under Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim.
“To survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted as
true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678
(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is plausible on
its face when the complaint contains “factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S.
at 556). A possibility of relief is not enough. Id. “Where a complaint pleads facts that are ‘merely
consistent with’ a defendant’s liability, it ‘stops short of the line between possibility and
plausibility of entitlement to relief.’” Id. (quoting Twombly, 550 U.S. at 557).
         In determining the sufficiency of the complaint under the plausibility standard, all “well-
pleaded facts” are assumed to be true, but legal conclusions are not. Id. at 679. “[W]hen the


                                                  4
 Case 1:19-cv-00804-MN Document 34 Filed 06/19/20 Page 5 of 19 PageID #: 730




                        Everi first argues that the Court should dismiss the complaint
                as time barred. Sherman Act claims have a four-year statute of
                limitations.4 Everi argues that NRT’s Sherman Act claims accrued
                no later than May 1, 2019, which is four years after it sued NRT for
                patent infringement in the District of Nevada. Everi points out that
                NRT filed this case on April 30, 2019, but it never served Everi with
                the original complaint. Instead, NRT filed an amended complaint
                on July 15, 2019 and served that complaint on July 16, 2019. (D.I.
                7; D.I. 8; D.I. 9.) Everi argues that, because NRT never served the
                original complaint within 90 days in accordance with Federal Rule
                of Civil Procedure 4(m), NRT’s service of the amended complaint
                was improper.

                        Everi asks the court to dismiss the amended complaint
                pursuant to Rule 12(b)(5) for insufficient service of process. Everi
                also asks the court to hold that NRT’s antitrust claims are now time
                barred because the statute of limitations expired on May 1, 2019.

                       NRT responds that it complied with Rule 4(m) because it
                served the amended complaint—which contained the same counts
                as the original complaint—within 90 days of commencing the
                action. NRT argues, in the alternative, that the Court should grant
                nunc pro tunc its motion for leave to file its first amended complaint
                and an extension of time for service of the original complaint. (D.I.
                18.)

                        I disagree with Everi that NRT’s service of the amended
                complaint was improper. The Barrett, Leonard, and Brittany O
                cases cited by Everi are not analogous to the situation here. 5 In those
                cases, the deadline for serving the original complaint had passed
                before the plaintiff served the amended complaint. 6 Those cases

allegations in a complaint, however true, could not raise a claim of entitlement to relief, this basic
deficiency should be exposed at the point of minimum expenditure of time and money by the
parties and the court.” Twombly, 550 U.S. at 558 (internal marks omitted).
       4
           15 U.S.C. § 15b.
       5
         Brittany O v. Bentonville Sch. Dist., No. 14-135, 2015 WL 284971 (E.D. Ark. Jan. 22,
2015); Barrett v. City of Allentown, 152 F.R.D. 46 (E.D. Pa. 1993); Leonard v. Stuart-James Co.,
742 F. Supp. 653 (N.D. Ga. 1990).
       6
         See Barrett, 152 F.R.D. at 48-49 (dismissing action where the amended complaint was
not served within the time period for serving the original complaint, and the court previously
warned the plaintiffs that failure to serve the amended complaint within that time period would

                                                   5
 Case 1:19-cv-00804-MN Document 34 Filed 06/19/20 Page 6 of 19 PageID #: 731




                merely stand for the proposition that the filing of an amended
                complaint cannot cure a failure to serve the operative complaint
                within the time period set forth in Rule 4.

                        The Tekula case cited by NRT, on the other hand, is
                analogous. 7 In that case, the court held that “[w]hile it is true that
                the filing of an amended complaint does not extend the 120 day
                period, so long as the amended complaint is filed and served within
                120 days of filing the original complaint and does not add any causes
                of action barred by the statute of limitations, it does not matter that
                it is the amended summons and complaint that is served on a
                defendant named in the original complaint.” 8

                        There, the court held that the plaintiff’s filing and service of
                an amended complaint within 120 days of commencing the action
                was sufficient to satisfy Rule 4(m), notwithstanding the fact that the
                plaintiff never served defendants with the original complaint.

                        Of course, Rule 4(m) has been amended and it currently
                requires service within 90 days. But the situation here is otherwise
                the same as in Tekula. NRT’s amended complaint contains the same
                causes of action as its original complaint. NRT served Everi with
                its amended complaint within 90 days of filing its original
                complaint. That was sufficient to comply with Rule 4(m), and the
                fact that NRT never served the original complaint is irrelevant.

                       Accordingly, I recommend that Defendants’ motion to
                dismiss under Rule 12(b)(5) be denied.

                        And because I conclude that Defendants were adequately
                served, I recommend that NRT’s motion for leave to amend and for
                an enlargement of time to serve the complaint be denied as moot.

                       Everi next argues that NRT’s claims are procedurally barred
                because NRT failed to assert them as compulsory counterclaims in
                the Nevada action.


result in dismissal); Leonard, 742 F. Supp. at 660, 662 (service did not comply with Rule 4 where
the amended complaint was served after expiration of the time for serving the original complaint);
see also Brittany O, 2015 WL 284971, at *2.
       7
           Tekula v. Bayport-Blue Point Sch. Dist., 295 F. Supp. 2d 224 (E.D.N.Y. 2003).
       8
       Id. at 229 (quoting Wilson v. Diocese of the New York Episcopal Church, No. 96-2400,
1998 WL 82921, at *8 (S.D.N.Y.1998)).


                                                   6
 Case 1:19-cv-00804-MN Document 34 Filed 06/19/20 Page 7 of 19 PageID #: 732




                         Federal Rule of Civil Procedure 13(a) requires that “a
                 pleading” must state as a counterclaim any claim the pleader has
                 against the opposing party at the time of serving the pleading if the
                 claim arises out of the transaction or occurrence that is the subject
                 matter of the opposing party’s claim. 9 “The failure to plead a
                 compulsory counterclaim bars a later independent action on that
                 claim.” 10

                         Everi argues that the Court should apply Third Circuit law
                 to the question of whether NRT’s antitrust claims were compulsory
                 counterclaims in Nevada, which is in the Ninth Circuit. And Everi
                 cites cases from courts in the Third Circuit that, Everi contends,
                 stand for the proposition that antitrust claims alleging sham patent
                 infringement are compulsory counterclaims in the patent
                 infringement case. Everi also cites cases from courts in the Third
                 Circuit holding that Walker Process antitrust claims are compulsory
                 counterclaims in the underlying infringement suit.

                        NRT responds that, under the law of the Ninth Circuit, it was
                 not required to assert its antitrust counterclaims in the Nevada suit.
                 NRT also argues that Rule 13(a) does not apply because Everi’s
                 patent claim was dismissed prior to NRT filing a responsive
                 pleading.

                         I agree with NRT on the latter point. As the cases cited by
                 NRT make clear, Rule 13(a) applies to “pleadings,” which are
                 defined in Rule 7 as complaints and answers and the like. Rule 13(a)
                 requires a party to state certain counterclaims in its pleading. As the
                 Mellon Bank and Tyler cases hold, a motion to dismiss is not a
                 pleading. 11 NRT could not have asserted its antitrust counterclaims
                 in its motion to dismiss Everi’s patent infringement claim.

                        Everi points out that, unlike the cases cited by NRT, NRT
                 ultimately did file a pleading in the Nevada case. Although the
                 Nevada judge dismissed Everi’s patent infringement claim, NRT
                 subsequently filed an answer in response to Everi’s claims of unfair



       9
           Fed. R. Civ. P. 13(a).
       10
            M.R. v. Ridley Sch. Dist., 744 F.3d 112, 121 (3d Cir. 2014).
       11
          See Mellon Bank, N.A. v. Ternisky, 999 F.2d 791, 795 (4th Cir. 1993) (“Rule 13(a) does
not come into play when a defendant files only a motion to dismiss, instead of a pleading.” (citing
cases)); Tyler v. DH Capital Mgmt., Inc., 736 F.3d 455, 459 (6th Cir. 2013) (“Where a claim has
been dismissed, Rule 13 imposes no obligation to respond or oppose the dismissal.”).
                                                   7
Case 1:19-cv-00804-MN Document 34 Filed 06/19/20 Page 8 of 19 PageID #: 733




             competition, interference with prospective economic advantage, and
             deceptive trade practices.

                     Insofar as Everi contends that Rule 13 required NRT to
             assert in its answer a counterclaim that was compulsory to a claim
             that had already been dismissed, I disagree. Rule 13 requires a
             defendant to assert certain counterclaims that arise out of the same
             transaction or occurrence as the plaintiff’s claim. Everi’s patent
             infringement claim was dismissed before NRT filed a responsive
             pleading, and so it was not a “claim” in the case anymore. None of
             the cases cited by Everi stand for the proposition that a defendant
             must assert counterclaims that are compulsory only to claims that
             were dismissed before the defendant filed a responsive pleading.

                    In its reply brief, Everi argues that NRT’s antitrust claims
             were compulsory counterclaims as to Everi’s remaining claims in
             the Nevada case. I disagree.

                     The remaining claims in the Nevada suit were related to
             Everi’s contention that NRT made false representations to Everi’s
             current and potential customers that certain new technology made
             the ’792 Patent invalid and/or obsolete. The Nevada court declined
             to dismiss those claims, notwithstanding its holding that the ’792
             patent was invalid, because it held that Everi might still have an
             unfair competition-type claim regardless of the ’792 Patent’s
             validity. (D.I. 7, Ex. H at 16-17.) I would be strained to find that
             those claims—which are based on NRT’s alleged
             misrepresentations to Everi’s customers—arise out of the same
             transaction or occurrence as NRT’s claims in this case, both of
             which are premised on its contention that Everi fraudulently
             obtained and tried to enforce a patent that it knew was invalid and
             unenforceable because the claimed method was in prior public use.

                     Nor do the two sets of claims have “logical relationship” to
             each other, as Everi suggests. The Great Lakes case cited by Everi
             states that “a counterclaim is logically related to the opposing
             party’s claim where separate trials on each of their respective claims
             would involve a substantial duplication of effort and time by the
             parties and the courts.” 12 Everi doesn’t explain how that is the case




    12
         Great Lakes Rubber Corp. v. Herbert Cooper Co., 286 F.2d 631, 634 (3d Cir. 1961).



                                               8
 Case 1:19-cv-00804-MN Document 34 Filed 06/19/20 Page 9 of 19 PageID #: 734




                 here, and it seems unlikely that it would be. The claims have
                 different legal elements and different factual predicates. 13

                          Finally, while I do not need to reach the issue because I
                 conclude that NRT’s claims were not compulsory counterclaims
                 under a general application of Rule 13(a), I agree with NRT that
                 Ninth Circuit law applies to the question of whether NRT’s antitrust
                 claims were compulsory counterclaims in the Nevada action. The
                 cases cited by Everi do not support its contention that Third Circuit
                 law should apply under these circumstances. 14 In contrast, the
                 Destiny Tools case cited by NRT supports its argument that the law
                 of the circuit of the original action should govern the question of
                 whether a claim was compulsory in the original action. 15 That case
                 also supports NRT’s argument that, in the Ninth Circuit, antitrust
                 claims are not compulsory counterclaims in a patent infringement
                 case. 16

                         In sum, I reject Everi’s argument that NRT’s antitrust claims
                 are barred by Rule 13(a).

                          Everi next argues that NRT fails to sufficiently plead a sham
                 litigation or Walker Process claim. As Everi rightly points out,
                 under the Noerr-Pennington doctrine, “[a] party who petitions the
                 government for redress generally is immune from antitrust
                 liability.” 17 Accordingly, a patent owner is generally immune from
                 antitrust liability for merely bringing an infringement lawsuit.

       13
          See M.R., 744 F.3d at 121 (second case was not barred by Rule 13(a) where “despite a
relationship between the two lawsuits, there [was] no meaningful overlap between the facts and
law underlying the different claims at issue”).
       14
          See Ragner Tech. Corp. v. Berardi, No. 15-7752, 2018 WL 6804486, at *4 (D.N.J. Dec.
27, 2018) (first action was transferred to a district court in the Third Circuit before the defendant
filed a responsive pleading); Am. Packaging Corp. v. Golden Valley Microwave Foods, Inc.,
(citing cases from district courts in both circuits in support of its holding that a claim was
compulsory in a prior action in another circuit).
       15
          See Destiny Tool v. SGS Tools Co., 344 F. App’x 320, 322-23 (9th Cir. 2009) (“The
original patent infringement litigation occurred in the Sixth Circuit, and thus Sixth Circuit law
more logically applies.”).
       16
            Id. at 323.
       17
          Cheminor Drugs, Ltd. v. Ethyl Corp., 168 F.3d 119, 122 (3d Cir. 1999) (citing Eastern
R.R. Presidents Conference v. Noerr Motor Freight, 365 U.S. 127 (1961); United Mine Workers
of Am. v. Pennington, 381 U.S. 657 (1965)).

                                                   9
Case 1:19-cv-00804-MN Document 34 Filed 06/19/20 Page 10 of 19 PageID #: 735




              However, there are two exceptions to Noerr-Pennington immunity:
              (1) where the patent infringement suit was merely a “sham”; and (2)
              where the patent owner obtained the patent through fraud, also
              known as a Walker Process fraud. 18

                      Everi alleges that the amended complaint fails to adequately
              allege Walker Process fraud. A Walker Process fraud claim
              requires, among other things, (1) a false representation or deliberate
              omission of a fact material to patentability (2) made with the intent
              to deceive the patent examiner, (3) on which the examiner justifiably
              relied in granting the patent, and (4) but for which misrepresentation
              or deliberate omission the patent would not have been granted. 19
              Claims of Walker Process fraud must satisfy the particularity
              requirement of Rule 9(b). 20 That rule requires pleading the who,
              what, when, where, and how of the events at issue.

                      NRT’s [amended] complaint satisfies that standard. It
              alleges: (1) that, as early as 1996, Global Cash Access (the
              predecessor of Everi Payments Inc.) was providing cash withdrawal
              terminals at gaming facilities and casinos (D.I. 7 ¶ 21); (2) that a
              2009 letter from the Arizona Department of Gaming evidences that
              GCA’s prior art terminals used the methods of claims 1 and 9 of the
              ’792 Patent (id. ¶ 22); (3) that the named inventors of the ’792
              Patent, Robert Cucinotta and Karim Maskatiya were aware of the
              terminals and that they performed the claimed method, and that their
              awareness is evidenced in the 2009 letter (id. ¶ 23); (4) that one of
              the inventors founded the company, the other was involved in
              running it, and both of them controlled the company during the
              relevant period (id.); (5) that the inventors failed to disclose Global
              Cash Access’s prior public use to the PTO (id. ¶ 24); and (6) the
              examiner would not have granted the patent if it had known of the
              prior public use (id. ¶¶ 26, 32).




       18
         S3 Graphics Co. v. ATI Techs. ULC, No. 11-1298, 2014 WL 573358, at *3 (D. Del. Feb.
11, 2014).
       19
          Hydril Co LP v. Grant Prideco LP, 474 F.3d 1344, 1349-50 (Fed. Cir. 2007); C.R. Bard,
Inc. v. M3 Sys., Inc., 157 F.3d 1340, 1364 (Fed. Cir. 1998).
       20
          Int’l Bus. Machines Corp. v. Priceline Grp. Inc., No. 15-137, 2017 WL 1349175, at *4–
5 (D. Del. Apr. 10, 2017).



                                                10
Case 1:19-cv-00804-MN Document 34 Filed 06/19/20 Page 11 of 19 PageID #: 736




                       I disagree with Everi that the [amended] complaint fails to
               adequately allege “who.” Unlike the cases cited by Everi, 21 NRT has
               specifically identified the named inventors and alleged facts
               plausibly supporting NRT’s allegations that the named inventors
               knew about GCA’s prior public use and that they acted with intent
               to deceive. (D.I. 7 ¶¶ 23-27.)

                      Everi also alleges that the amended complaint fails to
               adequately allege the sham litigation exception to Noerr-Pennington
               immunity. The standard for determining whether the litigation is a
               sham depends on whether the antitrust defendant is alleged to have
               brought a series of sham cases or a single case. 22 The parties dispute
               which standard should apply here.

                       Everi argues that the Court should apply the test set forth in
               Professional Real Estate Investors, which requires, among other
               things, a showing that the antitrust defendant brought a litigation
               that was objectively baseless and brought it with a subjective intent
               to interfere directly with its competitors’ business relationships
               through use of the government process. 23

                       NRT argues that the Court should apply the Third Circuit’s
               test [based on] California Motor, which “asks whether a series of
               petitions were filed with or without regard to merit” and “for the
               purpose of using the governmental process (as opposed to the
               outcome of that process) to harm a market rival and restrain trade.” 24




       21
          See Senju Pharm. Co., Ltd. v. Apotex, Inc., 921 F. Supp. 2d 297, 307 (D. Del. 2013)
(finding allegations insufficient where they failed to identify any specific individual that deceived
the PTO); XpertUniverse, Inc. v. Cisco Sys., Inc., 868 F. Supp. 2d 376, 381 (D. Del. 2012)
(complaint failed to adequately identify the “who” where it alleged that a named individual or one
or more of the other inventors knew of invalidating information); see also Dippin’ Dots, Inc. v.
Mosey, 476 F.3d 1337, 1347 (Fed. Cir. 2007) (concluding there was insufficient evidence of intent
following a full trial).
       22
         See Fed. Trade Comm’n v. Shire ViroPharma Inc., No. 17-131-RGA, 2018 WL
1401329, at *7 (D. Del. Mar. 20, 2018), aff’d, 917 F.3d 147 (3d Cir. 2019).
       23
         Professional Real Estate Investors, Inc. v. Columbia Pictures Indus., Inc., 508 U.S. 49
(1993) (“PRE”).
       24
          Hanover 3201 Realty, LLC v. Vill. Supermarkets, Inc., 806 F.3d 162, 180–81 (3d Cir.
2015) (citing Cal. Motor Transp. Co. v. Trucking Unlimited, 404 U.S. 508 (1972)).


                                                 11
Case 1:19-cv-00804-MN Document 34 Filed 06/19/20 Page 12 of 19 PageID #: 737




                         I do not need to resolve the parties’ dispute now because I
                conclude that NRT’s [amended] complaint sufficiently alleges sham
                litigation under the PRE standard proffered by Everi.

                       As an initial matter, as district courts in this Circuit have
                recognized, the question of whether litigation is objectively baseless
                generally involves factual issues that are inappropriate for
                evaluation at the motion to dismiss stage. 25

                       Here, the [amended] complaint alleges facts making it
                plausible that NRT asserted the ’792 Patent in the Nevada and ITC
                cases knowing that each of those cases was objectively baseless
                because the patent was unenforceable. (Id. ¶ 28.)

                       Everi makes four arguments in support of its contention that
                the [amended] complaint fails to plausibly allege sham litigation.

                        First, Everi points out that the District of Nevada Judge
                declined to award attorney’s fees to NRT as a result of her finding,
                in that case, that Everi’s arguments weren’t objectively baseless.
                Everi’s argument sounds like an issue preclusion argument, but
                counsel agreed during the hearing today that issue preclusion
                doesn’t apply and Everi makes no attempt to show how the elements
                of issue preclusion are met. And they aren’t.

                        Judge Du did not decide the issue of whether Everi’s
                assertion of the ’792 Patent was objectively baseless because it knew
                that the patent was invalid and unenforceable due to prior public use.
                Judge Du dismissed Everi’s patent infringement claim based on her
                holding that the ’792 Patent was invalid under § 101. Having
                reviewed that opinion, it is clear that her decision not to award fees
                was based on her conclusion in that case that Everi’s arguments in
                support of validity under § 101 were not objectively baseless. 26 She
                was not confronted with, nor did she decide the issue of objective
                baselessness in connection with Global Cash Access’s prior public
                use. Nor did she discuss the baselessness of the other three claims.


       25
           See, e.g., Takeda Pharm. Co. Ltd. v. Zydus Pharm. (USA) Inc., 358 F. Supp. 3d 389,
394–95 (D.N.J. 2018) (collecting cases); Shire ViroPharma, 2018 WL 1401329, at *7 (“[W]hether
[the patent holder’s] activity was in fact a sham under either standard is a factual inquiry, which
cannot be resolved at the motion to dismiss stage.”); Shionogi Pharma, Inc. v. Mylan, Inc., No. 10-
1077, 2011 WL 3860680, at *6 (D. Del. Aug. 31, 2011) (“Whether the underlying litigation is
baseless is a factual issue not to be determined on a motion to dismiss.”); In re Gabapentin Patent
Litig., 649 F. Supp. 2d 340, 363–64 (D.N.J. 2009).
       26
            Glob. Cash Access, Inc. v. NRT Tech. Corp., 2018 WL 4566678, at *2-4.
                                                 12
Case 1:19-cv-00804-MN Document 34 Filed 06/19/20 Page 13 of 19 PageID #: 738




                 And nothing in her opinion suggests the implausibility of the sham
                 litigation claim asserted here.

                         Second, Everi points out that the PTAB twice declined to
                 initiate covered business method review of the ’792 patent in
                 response to NRT’s requests. This also sounds like an issue
                 preclusion argument. Among other potential problems with
                 applying issue preclusion to this situation, Everi conceded in the
                 hearing today that the PTAB never considered the prior public use
                 alleged in the complaint here.

                         Third, Everi argues that NRT should not be allowed to raise
                 its sham litigation claims here because it stipulated in the ITC case
                 and the Nevada case that it would withdraw its defenses based on
                 Global Cash Access’s alleged prior public use. This sounds like
                 some kind of an estoppel argument. Suffice it to say that I have
                 reviewed that stipulation, and it expressly applies to NRT’s defenses
                 in the Nevada and ITC actions. (D.I. 14, Ex. C.) It says nothing
                 about an antitrust case.

                        Perhaps a fairer interpretation of Everi’s first three
                 arguments is that if NRT’s prior public use argument was so great,
                 NRT probably would have raised it before now. It probably would
                 not have agreed to forego that defense in front of the ITC and the
                 Nevada court, and it probably would have brought it up to the
                 PTAB. Everi may well be right about that, but on a motion to
                 dismiss the court looks for plausibility, not probability.27

                         Everi’s fourth argument is that NRT failed to plead that the
                 Nevada action was a sham as a whole because it asserted three other
                 claims in addition to its patent infringement claim. (D.I. 13 at 12.)
                 However, the Third Circuit case cited by Everi does not stand for
                 the proposition that a single claim from a lawsuit can never be the
                 basis for an antitrust claim based on sham litigation. 28

                         Contrary to Everi’s argument, the Nevada judge did not rule
                 that those claims were not objectively baseless; she only ruled that
                 they stated claims. That doesn’t mean they couldn’t be baseless.


       27
            Iqbal, 556 U.S. at 678.
       28
          See Avaya Inc., RP v. Telecom Labs, Inc., 838 F.3d 354, 414 (3d Cir. 2016) (stating that
“one might imagine a situation where a single claim, separated from an otherwise arguably
meritorious suit, is so harmful and costly to a defendant that it might impose anticompetitive harm
on the defendant in a way that triggers the sham litigation exception,” but concluding that the case
before it was not such a situation).
                                                  13
Case 1:19-cv-00804-MN Document 34 Filed 06/19/20 Page 14 of 19 PageID #: 739




               The Nevada judge never had the occasion to rule on the baselessness
               or the merit of Everi’s other claims because it ultimately stipulated
               to their dismissal. Moreover, the [amended] complaint here does
               allege that Everi’s other claims in the Nevada suit were baseless.
               (D.I. 7 ¶¶ 43-45.)

                      Finally, contrary to Everi’s argument, the [amended]
               complaint does allege that Everi acted with an improper subjective
               motivation. (Id. ¶¶ 28, 35, 36. 29)

                       In sum, I conclude that the [amended] complaint adequately
               alleges the Walker Process and sham litigation exceptions to Noerr-
               Pennington immunity.

                       In addition to alleging an exception to immunity, an antitrust
               plaintiff must still allege a substantive antitrust violation. Everi first
               argues that NRT fails to adequately plead a relevant product market.
               I explained the legal requirement to plead a relevant market in my
               report and recommendation in 3Shape Trios A/S v. Align Tech., Inc.,
               and I incorporate by reference my explanation of that legal
               standard. 30 As I explained in that case, courts should reject motions
       29
           See D.I. 7 ¶ 28 (alleging that Defendants asserted the ʼ792 Patent knowing it was invalid
with the intent to acquire or otherwise maintain monopoly market power); id. ¶ 35 (“Everi simply
elected to use the district court and the ITC as a tool for extortion-like tactics to further its own
commercial motives and to otherwise maintain or further establish significant and durable
monopoly market power in the Relevant U.S. Market or to otherwise directly interfere with the
business relationships of participants in the Relevant US Market, including and especially NRT.”);
id. ¶ 36 (referring to “Everi’s efforts to enforce a clearly invalid and unenforceable patent against
NRT for the intended purpose of driving NRT out of the Relevant U.S. Market”).
       30
           No. 18-1332, 2020 WL 2559777, at *9 (D. Del. May 20, 2020). To succeed on a claim
under Section 2 of the Sherman Act, a plaintiff must demonstrate the defendant’s possession of
monopoly power in a relevant market (for a monopolization claim) or a dangerous probability of
achieving monopoly power in a relevant market (for an attempted monopolization claim). United
States v. Dentsply Int’l, 399 F.3d 186-87 (3d Cir. 2005); Phila. Taxi Ass’n, Inc. v. Uber Techs.,
Inc., 886 F.3d 332, 339 (3d Cir. 2018).
         The Supreme Court has defined monopoly power as “the power to control prices or exclude
competition.” United States v. Grinnell Corp., 384 U.S. 563, 571 (1966) (quoting United States
v. E. I. du Pont De Nemours & Co., 351 U.S. 377, 391 (1956)). The existence of monopoly power
in a relevant market may be proven “through direct evidence of supracompetitive prices and
restricted output.” Broadcom Corp. v. Qualcomm Inc., 501 F.3d 297, 307 (3d Cir. 2007).
Alternatively, monopoly power may be inferred from indirect evidence, where the plaintiff shows
that a defendant “has a dominant share in a relevant market, and that significant ‘entry barriers’
protect that market.” Id., 501 F.3d at 307 (citing Harrison Aire, Inc. v. Aerostar Int’l, Inc., 423
F.3d 374, 380–81 (3d Cir. 2005)).

                                                  14
Case 1:19-cv-00804-MN Document 34 Filed 06/19/20 Page 15 of 19 PageID #: 740




                 to dismiss on market definition grounds unless the plaintiff’s
                 proposed definition is inherently implausible.

                         NRT’s proposed gaming-specific kiosk market is not
                 inherently implausible. As explained earlier, NRT’s [amended]
                 complaint alleges that gaming-specific kiosks differ from traditional
                 ATMs and are not reasonably interchangeable with ATMs. (D.I. 7
                 ¶¶ 14-15.) Moreover, NRT’s [amended] complaint alleges that
                 casinos “demand” self-service kiosks because they cut down on
                 labor costs and reduce the time it takes patrons to access funds. (Id.
                 ¶ 16.) Those allegations describing the differences between the
                 market as alleged and potential substitutes are sufficient to survive
                 a motion to dismiss, particularly since defining the relevant market
                 is a “fact-intensive inquiry.” 31

                        Everi also challenges NRT’s definition of the geographic
                 market. There was some discussion in the briefing as to whether the
                 geographic market was defined with reference to where the sellers
                 are located or whether it is defined with reference to where the
                 buyers are located.

                         The amended complaint alleges that the geographic market
                 is “the United States.” (D.I. 7 ¶ 16.) Everi’s opening brief took that
                 to mean sellers located in the United States, and it argued that NRT
                 had not plausibly alleged why foreign suppliers should not be

         Section 2 plaintiffs who take the indirect route bear the burden of defining a “relevant
market.” Queen City Pizza, Inc. v. Domino’s Pizza, Inc., 124 F.3d 430, 436 (3d Cir. 1997).
“Competing products are in the same market if they are readily substitutable for one another; a
market’s outer boundaries are determined by the reasonable interchangeability of use between a
product and its substitute, or by their cross-elasticity of demand.” Broadcom, 501 F.3d at 308.
         The plaintiff must adequately allege a proposed relevant market in its complaint. Id.; see
also Queen City Pizza, 124 F.3d at 436. A complaint may be dismissed for failure to plead a
relevant market where the plaintiff “fails to define its proposed relevant market with reference to
the rule of reasonable interchangeability and cross-elasticity of demand.” Queen City Pizza, 124
F.3d at 436. A complaint is also legally insufficient and subject to dismissal where the “proposed
relevant market . . . clearly does not encompass all interchangeable substitute products even when
all factual inferences are granted in plaintiff’s favor.” Id. However, in general, the determination
of a relevant market is a “complex and fact-intensive inquiry.” Philadelphia Taxi Ass’n, 886 F.3d
at 341–42. Accordingly, courts should deny motions to dismiss unless “the alleged market makes
‘no economic sense under any set of facts.’” PepsiCo, Inc. v. Coca–Cola Co., No. 98-3282, 1998
WL 547088, at *6 (S.D.N.Y. Aug. 27, 1998). “Absent an inherently implausible market allegation,
the question must be resolved on the facts and economic realities of the case.” Id.
       31
            Philadelphia Taxi Ass’n, 886 F.3d at 341–42.



                                                  15
Case 1:19-cv-00804-MN Document 34 Filed 06/19/20 Page 16 of 19 PageID #: 741




               included. NRT’s answering brief clarified that its proposed
               geographic market is defined with reference to the buyers’ location
               and it covers sales in the United States regardless of where the seller
               is located. After reviewing the [amended] complaint in its entirety,
               I agree that it is susceptible to that reading since NRT itself is a
               Canadian supplier.

                        As Everi agreed during the hearing today, there is nothing
               per se wrong with defining a market in terms of sales in the United
               States. 32 Moreover, the amended complaint here suggests a
               plausible reason why the market should not include the total output
               of foreign firms. In particular, the amended complaint explains that
               gaming-specific kiosks sold in the United States are designed to
               comply with state regulations. 33 (D.I. 7 ¶¶ 15-16.) That is enough
               to proceed at this stage of the litigation.

                        Of course, Everi will be free to show later in the litigation
               that, as a matter of fact, worldwide sales constrain the price of
               products sold in the United states, as was the case in the Eastman
               Kodak and Occidental Petroleum Corp. cases cited in Everi’s
               brief. 34 At this stage, however, NRT has alleged enough.

                      Although a very close call, I also agree with NRT that the
               amended complaint sufficiently alleges market power during the
               relevant period. In particular, it alleges that Everi’s market share “at
               points” during the relevant period was estimated to be 70% to 75%,
               and that its market share decreased following the invalidation of the




       32
          See Phillip E. Areeda & Herbert Hovenkamp, Antitrust Law: An Analysis of Antitrust
Principles & Their Application, ¶ 555 (4th ed. 2020) (“When only actual imports are to be counted,
courts say that the market is nationwide and includes all sales there.”); see also Transweb LLC v.
3M, 812 F.3d 1295, 1308 (Fed. Cir. 2016) (affirming jury’s finding of Walker Process violation
where the relevant market was defined with respect to sales in the United States and included
foreign manufacturers).
       33
          See TransWeb, 812 F.3d at 1308 (affirming geographic market definition of sales in the
United States where products in relevant market were governed by OSHA regulations); cf. U.S.
Dep’t of Justice, Horizontal Merger Guidelines, § 4.2 (2010), available at https://www.justice.gov/
sites/default/files/atr/legacy/2010/08/19/hmg-2010.pdf.
       34
         United States v. Eastman Kodak Co., 63 F.3d 95, 104-109 (2d Cir. 1995); FTC v.
Occidental Petroleum Corp., 1986 WL 952, at *15 (D.D.C. Apr. 29, 1986).



                                                 16
Case 1:19-cv-00804-MN Document 34 Filed 06/19/20 Page 17 of 19 PageID #: 742




                ’792 Patent. (D.I. 7 ¶ 47.) That is enough at this stage of the
                litigation.35

                        Everi takes issue with Paragraph 47’s use of the phrase “at
                points.” NRT confirmed during the hearing today that the “at
                points” phrase relates to when Everi’s market power was estimated,
                not to when Everi had market power, and I agree the [amended]
                complaint is reasonably read that way.

                         Everi also takes issue with Paragraph 47’s use of the phrase
                “related to the relevant U.S. market.” NRT argued during the
                hearing today that the phrase “related to the relevant U.S. market”
                means “in the relevant U.S. market.” That’s a closer case. I agree
                with Everi that this paragraph is not a model of clarity. However,
                read in light of the remainder of the [amended] complaint, which
                repeatedly alleges that Everi had market power in the Relevant U.S.
                market, for example, at Paragraph 17, I think NRT has alleged
                enough. To be clear, the situation here is not one where NRT argues
                it doesn’t have to allege market power in the same market alleged in
                the complaint. NRT agrees that it has to do that. The situation here
                is that it says it has.

                        Everi argues that the [amended] complaint fails to allege an
                antitrust injury. “An antitrust injury is an injury of the type the
                antitrust laws were intended to prevent and that flows from that
                which makes [the] defendants’ acts unlawful.” 36 “[T]he existence
                of antitrust injury is not typically resolved through motions to
                dismiss.” 37

                        The Transweb case cited by NRT held that attorney’s fees
                incurred by a competitor in defending an infringement suit can be
                an antitrust injury. 38


       35
          Dentsply, 399 F.3d at 188-90 (holding that a 75–80% “share of the market is more than
adequate to establish a prima facie case of power”); Image Tech. Servs., Inc. v. Eastman Kodak
Co., 125 F.3d 1195, 1206 (9th Cir. 1997) (“Courts generally require a 65% market share to
establish a prima facie case of market power.”).
       36
            See W. Penn Allegheny Health Sys. V. UPMC, 627 F.3d 85, 101 (3d Cir. 2010).
       37
          Rochester Drug Co-op., Inc. v. Braintree Labs., 712 F. Supp. 2d 308, 318 (D. Del. 2010)
(quoting Schuylkill Energy Res. v. Pa. Power & Light Co., 113 F.3d 405, 417 (3d Cir.1997)).
       38
         TransWeb, 812 F.3d at 1308-12. NRT sufficiently alleges that it incurred such fees. (D.I.
7 ¶¶ 48-49, 56, 60.)


                                                 17
Case 1:19-cv-00804-MN Document 34 Filed 06/19/20 Page 18 of 19 PageID #: 743




                         Everi argues that NRT was required to plead that
                 competition as a whole was injured as a result of Everi’s
                 infringement suit. However, the Federal Circuit’s Transweb case
                 held that attorney’s fees incurred in defending an infringement suit
                 could be recovered as damages in a subsequent antitrust suit
                 notwithstanding the patentee’s argument that the harm to
                 competition never materialized because the infringement defendant
                 defended the suit and ultimately won. 39 The court reasoned that the
                 antitrust laws are designed to protect competition, so it would make
                 no sense to require an antitrust plaintiff to wait until it was excluded
                 from the market to bring its antitrust suit when it could defend
                 against the anticompetitive suit and later seek damages for the cost
                 of its defense. 40 And proceeding under that option prevents the
                 injury from being shared by all participants in the relevant market. 41

                         In other words, there is no requirement that a sham litigation
                 or Walker Process antitrust plaintiff prove that the market as a whole
                 actually suffered injury as a result of the infringement case. Which
                 means there is no requirement to plead it.

                         Everi sought an injunction against NRT in both the district
                 court and the ITC [infringement] cases. If Everi had won either of
                 those cases, it’s plausible that the market as a whole would have
                 suffered injury. NRT instead chose to defend those cases and it
                 incurred expense in doing so. There is no requirement that NRT
                 plead that there was an additional injury to the market as a whole.
                 Everi suggests that the Third Circuit might disagree with Transweb,
                 but that case was an appeal from a district court in the Third Circuit
                 and I find its reasoning persuasive. 42

                         In conclusion, I note that the parties cited to several cases
                 that I have not expressly discussed. I have reviewed the cited cases
                 to the extent that they were cited in support of a particular argument
                 and I have determined that they do not warrant further discussion.



       39
            TransWeb, 812 F.3d at 1308-12.
       40
            Id. at 1310-11.
       41
            Id. at 1312.
       42
         Regardless, the amended complaint does plausibly allege that the market as a whole was
injured during the relevant period. NRT alleges that other potential competitors were deterred
from entering the market for fear of being sued, and that Everi’s market share decreased after the
’792 patent was held invalid. (D.I. 7 ¶¶ 32, 48, 49.)
                                                   18
Case 1:19-cv-00804-MN Document 34 Filed 06/19/20 Page 19 of 19 PageID #: 744




                        For the reasons stated, I recommend that Everi’s motion to
                dismiss be denied, and that NRT’s motion for leave to amend and
                for an extension of time to effect service should be denied as moot.

        This Report and Recommendation is filed pursuant to 28 U.S.C. § 636(b)(1)(B),(C),

Federal Rule of Civil Procedure 72(b)(1), and District of Delaware Local Rule 72.1. Any

objections to the Report and Recommendation shall be filed within fourteen days and limited to

ten pages. Any response shall be filed within fourteen days thereafter and limited to ten pages.

The failure of a party to object to legal conclusions may result in the loss of the right to de novo

review in the district court.

        The parties are directed to the Court’s “Standing Order for Objections Filed Under Fed. R.

Civ. P. 72,” dated October 9, 2013, a copy of which can be found on the Court’s website.



Dated: June 19, 2020                                 ___________________________________
                                                     The Honorable Jennifer L. Hall
                                                     United States Magistrate Judge




                                                19
